ORDER
PER CURIAM.
Defendant, CNA Insurance Companies, d/b/a/ Continental Assurance Company, appeals from a judgment in favor of Plaintiff, Esther Zook, awarding her the sum of $100,-000.00, plus prejudgment interest in the amount of $57,254.79. Defendant alleges two points of error: (1) the trial court erred in declaring a contract existed between Mervin Zook and Defendant because Mr. Zook failed to satisfy all conditions precedent to receiving coverage; and (2) the trial court erred in concluding that alleged ambiguities in an application for insurance and conditional premium receipt may be construed to create a contract of insurance.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).